DETAILED ACTION
With regard to the amendment filed 05/17/2022, the Applicant amended claims 1 and 4. Claims 2 and 3 are cancelled. Claims 1, 4-6 are pending. No new matter is added. 


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 4 and 5 are analyzed under 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A collision determination program causing a computer to function as a receiver, an extraction unit, a generation unit, a determination unit in claims 4 and 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Claim 4 recite “computer” that is equivalent of a processor. Therefore, claims 4 and 5 not interpreted to invoke 112(f).  Further, original specifications in paragraph [0030] and Fig. 4 recite computer processors and the interface. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (US Pub No.20100289632 A1) in view of Masashi et al. (JPH1040490 A, as provided).

Regarding Claim 1,
		Seder et al. discloses A collision determination server comprising: (Seder, [0119], [0129], discloses processor within the system is preferably a general-purpose digital computer generally comprising a microprocessor or central processing unit, read only memory (ROM), random access memory (RAM), electrically programmable read only memory (EPROM), high speed clock, analog-to-digital (A/D) and digital-to-analog (D/A) circuitry, and input/output circuitry and devices (I/O) and appropriate signal conditioning and buffer circuitry. Each processor has a set of control algorithms, comprising resident program instructions and calibrations stored in ROM and executed to provide respective functions; computer processor and memory and program are disclosed).

a receiver configured to receive a collision candidate moving image from a moving object; (Seder, [0192], discloses data monitored from an infrared sensor, depending upon the nature of the data, can be analyzed according to methods similar to methods known to analyze visual data. For example, infrared data showing a target object can be analyzed, for example, with pattern recognition programming looking for edges, lines, or other patterns that can be extrapolated to estimate presence of a condition or compared to a database of trained images. Additionally, motion in a sensed object can be tracked or projected based upon a number of factors. For example, multiple iterations of infrared data can be tracked, and an approximate trajectory of a sensed object can be analyzed for critical information, according to methods described above, for example, identifying an object as a collision threat to the host vehicle. Further, perspective upon an object can be tracked. For example, if a tracked vehicle's orientation is pointing directly at the host vehicle or the tracked vehicle's orientation is inconsistent with an approximate trajectory, potentially indicating a vehicle that has lost traction with the road, then the object can be determined to be critical information. In another embodiment, programming can be utilized to identify the location of a clear path, for example, analyzing sequences of images of a road surface to identify the location of a lane or of objects, weather related obstacles, or other objects of interest within a lane. Different features upon a road surface such as reflective lane markers, water puddles, and retreaded tire debris exhibit different infrared properties, and infrared light from the features can be used to specifically call out features upon the road surface or to project lane constraint boundaries upon the head up display describing for the operator an advised clear path of travel. Data analysis and related graphics connected to monitoring infrared data can take many different embodiments, and the disclosure is not intended to be limited to the particular embodiments described herein; trajectory of moving object image is obtained)

an extraction unit configured to extract a plurality of feature points in a frame image constituting the received collision candidate moving image from the frame image; (Seder, [0192], discloses data monitored from an infrared sensor, depending upon the nature of the data, can be analyzed according to methods similar to methods known to analyze visual data. For example, infrared data showing a target object can be analyzed, for example, with pattern recognition programming looking for edges, lines, or other patterns that can be extrapolated to estimate presence of a condition or compared to a database of trained images. Additionally, motion in a sensed object can be tracked or projected based upon a number of factors. For example, multiple iterations of infrared data can be tracked, and an approximate trajectory of a sensed object can be analyzed for critical information, according to methods described above, for example, identifying an object as a collision threat to the host vehicle. Further, perspective upon an object can be tracked. For example, if a tracked vehicle's orientation is pointing directly at the host vehicle or the tracked vehicle's orientation is inconsistent with an approximate trajectory, potentially indicating a vehicle that has lost traction with the road, then the object can be determined to be critical information. In another embodiment, programming can be utilized to identify the location of a clear path, for example, analyzing sequences of images of a road surface to identify the location of a lane or of objects, weather related obstacles, or other objects of interest within a lane. Different features upon a road surface such as reflective lane markers, water puddles, and retreaded tire debris exhibit different infrared properties, and infrared light from the features can be used to specifically call out features upon the road surface or to project lane constraint boundaries upon the head up display describing for the operator an advised clear path of travel. Data analysis and related graphics connected to monitoring infrared data can take many different embodiments, and the disclosure is not intended to be limited to the particular embodiments described herein; features from trajectory of moving object images are extracted)


a generation unit configured to generate trajectory patterns of the feature points by tracking the extracted feature points; (Seder, [0192], discloses data monitored from an infrared sensor, depending upon the nature of the data, can be analyzed according to methods similar to methods known to analyze visual data. For example, infrared data showing a target object can be analyzed, for example, with pattern recognition programming looking for edges, lines, or other patterns that can be extrapolated to estimate presence of a condition or compared to a database of trained images. Additionally, motion in a sensed object can be tracked or projected based upon a number of factors. For example, multiple iterations of infrared data can be tracked, and an approximate trajectory of a sensed object can be analyzed for critical information, according to methods described above, for example, identifying an object as a collision threat to the host vehicle. Further, perspective upon an object can be tracked. For example, if a tracked vehicle's orientation is pointing directly at the host vehicle or the tracked vehicle's orientation is inconsistent with an approximate trajectory, potentially indicating a vehicle that has lost traction with the road, then the object can be determined to be critical information. In another embodiment, programming can be utilized to identify the location of a clear path, for example, analyzing sequences of images of a road surface to identify the location of a lane or of objects, weather related obstacles, or other objects of interest within a lane. Different features upon a road surface such as reflective lane markers, water puddles, and retreaded tire debris exhibit different infrared properties, and infrared light from the features can be used to specifically call out features upon the road surface or to project lane constraint boundaries upon the head up display describing for the operator an advised clear path of travel. Data analysis and related graphics connected to monitoring infrared data can take many different embodiments, and the disclosure is not intended to be limited to the particular embodiments described herein; features from trajectory of moving object images are extracted)


obtain a degree of similarity between the trajectory patterns and the standard behavior pattern;  degree of similarity is greater than or equal to a threshold value; the obtained degree of similarity is smaller than the threshold value. (Seder, [0192], discloses [0115], discloses FIG. 16 schematically illustrates an exemplary system whereby sensor inputs are fused into object tracks useful in a collision preparation system, in accordance with the present disclosure. Inputs related to objects in an environment around the vehicle are monitored by a data fusion module. The data fusion module analyzes, filters, or prioritizes the inputs relative to the reliability of the various inputs, and the prioritized or weighted inputs are summed to create track estimates for objects in front of the vehicle. These object tracks are then input to the collision threat assessment module, wherein each track is assessed for a likelihood for collision. This likelihood for collision can be evaluated, for example, against a threshold likelihood for collision, and if a collision is determined to be likely, collision counter-measures can be initiated; (Seder, [0192], discloses data monitored from an infrared sensor, depending upon the nature of the data, can be analyzed according to methods similar to methods known to analyze visual data. For example, infrared data showing a target object can be analyzed, for example, with pattern recognition programming looking for edges, lines, or other patterns that can be extrapolated to estimate presence of a condition or compared to a database of trained images. Additionally, motion in a sensed object can be tracked or projected based upon a number of factors. For example, multiple iterations of infrared data can be tracked, and an approximate trajectory of a sensed object can be analyzed for critical information, according to methods described above, for example, identifying an object as a collision threat to the host vehicle. Further, perspective upon an object can be tracked. For example, if a tracked vehicle's orientation is pointing directly at the host vehicle or the tracked vehicle's orientation is inconsistent with an approximate trajectory, potentially indicating a vehicle that has lost traction with the road, then the object can be determined to be critical information. In another embodiment, programming can be utilized to identify the location of a clear path, for example, analyzing sequences of images of a road surface to identify the location of a lane or of objects, weather related obstacles, or other objects of interest within a lane. Different features upon a road surface such as reflective lane markers, water puddles, and retreaded tire debris exhibit different infrared properties, and infrared light from the features can be used to specifically call out features upon the road surface or to project lane constraint boundaries upon the head up display describing for the operator an advised clear path of travel. Data analysis and related graphics connected to monitoring infrared data can take many different embodiments, and the disclosure is not intended to be limited to the particular embodiments described herein; features from trajectory of moving object images are extracted; collision possibility results in front of vehicle in image features are compared with threshold to determine likelihood of collision) and 


		Seder does not explicitly disclose a receive a standard behavior pattern for determination on whether or not a collision has occurred; determine whether or not a collision has occurred by comparing the trajectory patterns and the standard behavior pattern; obtain a degree of similarity between the trajectory patterns and the standard behavior pattern; determine that a collision has occurred when the obtained degree of similarity is greater than or equal to a threshold value; and determine that no collision has occurred when the obtained degree of similarity is smaller than the threshold value.
		Masashi discloses a receive a standard behavior pattern for determination on whether or not a collision has occurred; determine whether or not a collision has occurred by comparing the trajectory patterns and the standard behavior pattern; obtain a degree of similarity between the trajectory patterns and the standard behavior pattern; determine that a collision has occurred when the obtained degree of similarity is greater than or equal to a threshold value; and determine that no collision has occurred when the obtained degree of similarity is smaller than the threshold value. (Masashi, Abstract, road monitoring device RM is provided with an image pickup means 11 installed on a road 10 for picking up images catching road conditions along time sequence. Based on the time sequential images, a vehicle action detecting means 14 detects the action of vehicle. The detected vehicle action is compared with an accident pattern previously stored in a vehicle accident discriminating means 15. When the vehicle accident is coincident with the accident pattern, the vehicle accident is detected; trajectory of image sequence of vehicle is compared with accident pattern (standard behavior pattern) to determine if the vehicle accident (collision) occurred or not based on the comparison)
		 
		
 		Both Seder and Masashi are directed to comparing patterns in images and collision event. Seder discloses the claimed invention except for the comparing trajectory of image sequence with standard behavior pattern (accident pattern) to determine if the collision (accident) has occurred or not. Masashi teaches that it is known to compare obtained image sequence with stored standard accident pattern to determine if the accident or collision has occurred or not. It would have been obvious to one having ordinary skill in the art at the time the invention was made to compare the trajectory with standard behavior accident pattern, as taught by Masashi of obtained features of images and the similarity comparison using threshold of similar patterns in Seder in order to accurately determine if the collision have occurred or not and informing or recording of such events. 

Claim 4 recite computer program with instructions corresponding to the apparatus elements recited in Claim 1 respectively. Therefore, the recited program instructions of the Claim 4 is mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Seder and Masashi references presented in rejection of Claim 1, apply to this claim.

		Furthermore, the combination of Seder and Masashi further discloses A collision determination program causing a computer to function as: a receiver, an extraction unit, a generation unit, a determination unit (Seder, [0129], discloses processor within the system is preferably a general-purpose digital computer generally comprising a microprocessor or central processing unit, read only memory (ROM), random access memory (RAM), electrically programmable read only memory (EPROM), high speed clock, analog-to-digital (A/D) and digital-to-analog (D/A) circuitry, and input/output circuitry and devices (I/O) and appropriate signal conditioning and buffer circuitry. Each processor has a set of control algorithms, comprising resident program instructions and calibrations stored in ROM and executed to provide respective functions; computer processor and memory and program are disclosed). 

Regarding Claim 5,
		The combination of Seder and Masashi further discloses A recording medium on which the collision determination program according to claim 4 is recorded. (Seder, [0129], discloses Each processor within the system is preferably a general-purpose digital computer generally comprising a microprocessor or central processing unit, read only memory (ROM), random access memory (RAM), electrically programmable read only memory (EPROM), high speed clock, analog-to-digital (A/D) and digital-to-analog (D/A) circuitry, and input/output circuitry and devices (I/O) and appropriate signal conditioning and buffer circuitry. Each processor has a set of control algorithms, comprising resident program instructions and calibrations stored in ROM and executed to provide respective functions; computer processor and memory and program are disclosed). 

Regarding Claim 6, 
		The combination of Seder and Masashi further discloses wherein the processor is configured to extract N feature points from the frame image, N being a value that is greater than or equal to 2. (Seder, [0119], Fig. 17, discloses exemplary image fusion module, in accordance with the present disclosure. The fusion module of FIG. 17 monitors as inputs range sensor data comprising object tracks and camera data. The object track information is used to extract an image patch or a defined area of interest in the visual data corresponding to object track information. Next, areas in the image patch are analyzed and features or patterns in the data indicative of an object in the patch are extracted. The extracted features are then classified according to any number of classifiers. An exemplary classification can include classification as a fast moving object, such a vehicle in motion, a slow moving object, such as a pedestrian, and a stationary object, such as a street sign. Data including the classification is then analyzed according to data association in order to form a vision fused based track. These tracks and associated data regarding the patch are then stored for iterative comparison to new data and for prediction of relative motion to the vehicle suggesting a likely or imminent collision event; features in images that are processed are fast moving object, vehicle in motion, slow moving object, street sign, pedestrian, stationary object are total two (2) features or more detected and processed). Additionally, the rational and motivation to combine the references Seder and Masashi as applied in rejection of claim 1 apply to this claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661